ORDER

PER CURIAM.
Appellant, Kevin Carter, appeals the judgment of conviction for assault in the first degree, RSMo § 565.050, and armed criminal action, RSMo § 571.015, entered by the Circuit Court of the City of St. Louis. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgments pursuant to Rules 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.